COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In re Manuel Nava

Appellate case number:     01-14-00449-CR

Trial court case number: 1919049

Trial court:               County Criminal Court at Law No. 14 of Harris County

        On July 15, 2014, relator Manuel Nava filed a “Motion for Immediate Temporary Relief
from Execution of Judgment Pending Appeal” requesting that this Court enter an order (1)
releasing relator from custody, (2) directing the trial court to rescind and withdraw relator’s bail
requirement of $25,000.00 and (3) staying commencement of the terms of relator’s community
supervision until the mandate from this Court has issued.
        Pursuant to Texas Rule of Appellate Procedure 52.10(b), we ORDER that the
commencement of the terms and conditions of relator’s community supervision be stayed until
our mandate issues or until otherwise ordered by this Court. See Lundgren v. State, 2014 WL
2865806, at *4 (Tex. Crim. App. June 25, 2014) (“[I]f a defendant files a timely and effective
notice of appeal, that filing stays the commencement of the community-supervision term
imposed until appellate mandate has issued affirming the judgment of conviction”); Humphries
v. State, 261 S.W.3d 144, 145-46 (Tex. App.—San Antonio 2008) (holding that trial court erred
in ordering terms of community supervision to commence immediately notwithstanding timely
appeal and granting emergency motion to stay commencement of terms and conditions of
community supervision until issuance of appellate mandate); Cuellar v. State, 985 S.W.2d 656,
658 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (payment due as condition of community
supervision “was not due until the appeal was decided because when an appeal is taken from a
criminal conviction assessing a probated sentence, the terms of community supervision do not
commence until mandate from the appellate court, effecting final disposition of the appeal, is
issued.”).
        We further ORDER that the State file a response regarding the relief sought in relator’s
motion by no later than 5:00pm on July 18, 2014 and whether the State contests the release of
relator pending appeal. In addition, we note that the State’s response to relator’s petition for writ
of mandamus was due on June 23, 2014. Accordingly, we further ORDER that the State’s past-
due response to the petition also be filed by no later than 5:00pm on July 18, 2014; in particular,
we request that the response address whether the State concurs with the representations of the
record in the petition that relator filed a notice of appeal with the trial court clerk on May 6, 2014
(an electronic file-marked copy of the purported notice of appeal is attached as Exhibit F to
relator’s record appendix filed in conjunction with the petition).
       Relator’s requests that he be released from custody and his bail requirement rescinded are
properly first raised in the trial court in a petition for writ of habeas corpus rather than the present
motion. However, this Court requests that the trial court reconsider its orders revoking relator’s
community supervision and setting bail in light of our order staying commencement of the terms
and conditions of relator’s community supervision.
        It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually        Acting for the Court


Date: July 16, 2014